Title: To James Madison from Levett Harris, 7 December 1804 (Abstract)
From: Harris, Levett
To: Madison, James


7 December 1804, St. Petersburg. “My last respects of the 18/30 Novr. accompany this. I have the honor to inform You, that being yesterday invited with the Corps Diplomatique at Court, the Emperor addressed me by mentioning the receipt of the Presidents letter, to which His Majesty observed, he had replied, & inquired whether I had received it. I answered that I had not been honored by any Communication on the part of his Majesty. The Emperor rejoined by saying that it had met with his due attention, & that his answer would be conveyed it [sic] to me by his Minister.
“After the Levee I fell into conversation with the Prince de Czartoryski, who mentioned that the letter from the Secretary of State, being addressed to the Chancellor, it was forwarded him at his Country residence which is very distant hence, that he the Prince had not yet been apprised by the Chancellor’s determination to reply to it, and that as soon as the Count de Worontzoff’s answer on this subject should be received the Letter of the Emperor, & the Ministerial reply to the Secretary of State’s letter would be handed me. On their receipt I shall immediately forward them to Amsterdam, it being I conceive at this Season of the year the safest & most certain conveyance.
“The Prince de Czartoryski, continued the conversation by introducing the subject of the trade of the black Sea, & expressed a hope, that I would shorthly [sic] receive advice from my Government, in answer to the information I had transmitted it in relation hereto. His Excellency repeated that it would receive from his Imperial Majesty a due Support to that interest, he had testified on this occasion.”
